DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 7, 10, and 11 are objected to because of the following informalities:
Claims 2 and 7 recite “the moving window frame” in lines 2, 3, and 3-4 of claim 2 and in lines 16-17, 17-18, and 18 of claim 7 (three times in each claim). The word “moving” should be replaced with --movable-- to ensure appropriate consistency with the previously recited claim term “movable window frame”.
Claim 10 recites “a central mesh screen portion extending from the inner frame attached to a movable bottom frame portion of the movable window frame to the outer frame attached to a permanent bottom window frame of the permanent window frame” in lines 2-7. This limitation is clearly understood to require that the central mesh screen portion extend from the inner frame to the outer frame, and that the inner and outer frames be attached to the bottom frame portions of the movable and permanent window frames, but the limitation is awkwardly worded. It is recommended that the limitation be replaced with: --a central mesh screen portion extending from the inner frame, at a portion of the inner frame attached to a movable bottom frame portion of the movable window frame, to the outer frame, at a portion of the outer frame attached to a permanent bottom window frame of the permanent window frame--.
Claim 10 also recites limitations similar to those in lines 2-7 with respect to the first side mesh screen portion (lines 8-13) and the second side mesh screen portion (lines 14-19). It is recommended that these limitations also be amended in a similar manner by adding the recitations --, at a portion of the inner frame-- after “inner frame” in each of lines 9 and 15 and --, at a portion of the outer frame-- after “outer frame” in each of lines 8 and 14, as well as a comma after “window frame” in each of lines 9 and 15.
Claim 11 also recites limitations similar to those in lines 2-19 of claim 10 with respect to the central mesh screen portion, the first side mesh screen portion, and the second side mesh screen portion. 
Claim 11 recites “a permanent bottom window frame the permanent window frame” in lines 25-26. The word “of” should be recited between “frame” and “the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 11 recite “the inner perimeter” in lines 8, 8, and 17, respectively. Claim 11 recites “the inner perimeter of the movable window frame” in line 17. There is insufficient antecedent basis for this limitation in each claim. In the case of claim 11, “a perimeter” has been previously introduced on the movable window frame (without the modifier “inner”), so the recitation “the inner perimeter” still lacks sufficient antecedent basis. A recommended correction is to instead recite “an inner perimeter of the movable window frame” in claims 1 and 7. For claim 11, “an inner perimeter” should only be recited if two distinct perimeters are intended to be introduced, and “the perimeter of the movable window frame” should be recited instead if only one perimeter of the movable window frame is intended to be introduced. Applicant is also advised that the recitation “an outer perimeter of the permanent window frame” in line 16 
Claim 10 recites “the movable bottom window frame” in line 7. There is insufficient antecedent basis for this limitation, as only “a movable bottom frame portion” has been previously introduced. A recommended correction is to instead recite “the movable bottom frame portion” in line 7.
Claim 10 recites “the movable first side frame portion” in lines 9-10. There is insufficient antecedent basis for this limitation. A recommended correction is to instead recite “a movable first side frame portion” in lines 9-10.
Claim 10 recites “a first side frame portion of the permanent window frame” in lines 8-9 and later recites “the permanent first side window frame” in line 12. There is insufficient antecedent basis for the limitation in line 12. It is presumed that these recitations are intended to be referring to the same element, so a recommended correction is to instead recite “a permanent first side frame portion of the permanent window frame” in lines 8-9 and “the permanent first side frame portion” in line 12.
Claim 10 recites “the movable first side window frame” in lines 12-13. There is insufficient antecedent basis for this limitation. A recommended correction is to instead recite “the movable first side frame portion” in lines 12-13.
Claim 10 recites “the permanent second side window frame” in line 18 and “the movable second side window frame” in line 19. There is insufficient antecedent basis for these limitations. A recommended correction is to instead recite “the permanent second side frame portion” in line 18 and “the movable second side frame portion” in line 19.
Claim 11 introduces “a permanent bottom frame portion” in line 3 and later recites “a permanent bottom window frame” in lines 25-26 and “the permanent bottom window frame” in lines 28-29. As best understood in light of the disclosure, the permanent bottom frame portion and the permanent bottom window frame are the same portion of the permanent bottom window frame (there is no separate bottom window frame set forth in the disclosure). It is unclear if the recitation in lines 25-26 is intended to introduce a separate bottom window frame, and if so, what the distinctions are between the “permanent bottom frame portion” and “permanent bottom window frame”. A recommended correction is to instead recite “the permanent bottom frame portion” in each of lines 25-26 and lines 28-29.
Claim 11 recites “a permanent first side frame portion” and “a permanent second side frame portion” in lines 4-5 and later recites “a first side frame portion of the permanent window frame” in lines 30-31 and “a permanent second side frame portion” in lines 36-37. It is unclear if the recitations in lines 30-31 and 36-37 are introducing new first and second side frame portions, as the disclosure appears to only support one permanent first side frame portion and one permanent second side frame portion. A recommended correction is to instead recite “the permanent first side frame portion” in lines 30-31 and “the permanent second side frame portion” in lines 36-37.
Claim 11 recites “a movable bottom frame portion” and “a movable second side frame portion” in lines 6-7 and later recites “a movable bottom frame portion” in lines 24-25 and “a movable second side frame portion” in line 38. It is unclear if the recitations in lines 24-25 and 38 are introducing new frame portions, as the disclosure appears to only support one movable bottom frame portion and one movable second side frame portion. A recommended correction is to instead recite “the movable bottom frame portion” in lines 24-25 and “the movable second side frame portion” in line 38.
Claim 11 recites “the permanent bottom window frame and the movable bottom window frame” in lines 28-29, “the permanent first side window frame and the movable first side window frame” in lines 34-35, and “the permanent second side window frame and the movable second side window frame” in lines 40-41. There is insufficient antecedent basis for each of the elements referenced in these limitations. A recommended correction is to instead recite “the permanent bottom frame portion and the movable bottom frame portion” in lines 28-29, “the permanent first side frame portion and the movable first side frame portion” in lines 34-35, and “the permanent second side frame portion and “the movable second side frame portion” in lines 40-41.
As noted above, claims 10 and 11 are replete with examples of inconsistent and unclear claim terminology or improper antecedent basis associated with the frame portions, the permanent window frame, and/or the movable window frame. Claims 10 and 11 should be reviewed in their entirety to ensure that similar issues are not present.
Claims 2-6, 8, 9, 12, and 13 are rejected as being dependent upon claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camara (WO 95/34739).
Regarding claim 1, Camara discloses a window screen system [FIG. 1] comprising:
an installment (30, 35) to attach to a window assembly (15, S), wherein the window assembly includes a permanent window frame (window sash frame, S) and a movable window frame (frame of the window 15), wherein the permanent window frame surrounds a window plane (window plane defined by the window 15), wherein the movable window frame moves from a closed position to an open position (page 4, lines 20-23; page 5, lines 22-27) [FIGS. 1, 3],
wherein the installment includes an outer frame (30) and an inner frame (35), wherein the outer frame attaches to an outer perimeter of the permanent window frame [FIG. 4], wherein the inner frame attaches to at least a portion of the inner perimeter of the moveable window frame [FIG. 4] (the attachment of the inner and outer frames is also disclosed on page 4, line 35-page 5, line 11);
a cavity (cavity defined between the inner wall of the inner frame 35 and the walls of the outer frame 30, shown in at least Figure 4), wherein in the closed position, the outer frame and the inner frame form the cavity (when the window is moved from the open position shown in Figure 4 to the closed position, the inner wall of the inner frame 35 is positioned adjacent to the walls of the outer frame 30 to define the cavity); and
a mesh screen (20) extending from the outer frame to the inner frame [FIGS. 1, 2, 4], wherein in the closed position, the mesh screen is stored in the cavity (page 5, lines 14-15), wherein 
wherein the accordion folds can move between a folded position and an unfolded position (the unfolded position is shown in Figure 4, and the folded position is shown in Figure 3; it is noted that the folded position in Figure 3 occurs in the same manner in the embodiment of Figure 4, wherein the screen 20 is collapsed within the outer frame 30), wherein when the movable window frame is in the closed position the accordion folds are in the folded position [FIG. 3], wherein when the movable window frame is in the open position the accordion folds are in the unfolded position [FIGS. 1, 2, 4],
wherein upon the movable window frame moving from the closed position to the open position, the mesh screen unfolds to cover a gap created between the permanent window frame and the movable window frame [FIGS. 1, 2].

Regarding claim 2, Camara discloses that the inner frame includes an inner attachment plate (lower wall of the inner frame 35; see annotated drawing below) attached to the moving window frame [FIG. 4], wherein the inner attachment plate attaches to an inner surface of the moving window frame (surface of the window frame at which the lower attachment surface 36 is positioned; see annotated drawing below), wherein the inner surface of the moving window frame is perpendicular to the window plane (the window plane extends vertically as illustrated in Figure 4, and the inner surface extends horizontally/perpendicular to the window plane), wherein the inner frame includes an inner planar face (inner wall of the inner frame 35; see annotated drawing below) perpendicular to the inner attachment plate.

    PNG
    media_image1.png
    640
    874
    media_image1.png
    Greyscale

Regarding claim 11, Camara discloses window screen system [FIG. 1] comprising:
a window assembly (15, S) including a permanent window frame (window sash frame, S) and a movable window frame (frame of the window 15), wherein the permanent window frame includes a perimeter (perimeter defined by the interior of the sash frame S shown in at least Figure 1) including a permanent bottom frame portion (13), a permanent first side frame portion (10), a permanent second side frame portion (12), and a permanent top frame portion (11; it is noted that the orientation or location of the frame portions is only defined in the context of the assembly, and the claim does not specifically require that the window assembly be installed with the top portion oriented in an upward direction),
wherein the movable window frame includes a perimeter including a movable bottom frame portion, a movable first side frame portion, and a movable second side frame portion, and a movable top frame portion (the movable window frame perimeter is shown in Figure 1, 
wherein the movable window frame can move from a closed position to an open position (page 4, lines 20-23; page 5, lines 22-27) [FIGS. 1, 3], wherein in the closed position the perimeter of the movable window frame is in contact with the perimeter of the permanent window frame [FIG. 3], wherein in the open position at least a portion of the perimeter of the movable window frame is not in contact with at least a portion of the permanent window frame [FIGS. 1, 2, 4];
an installment (30, 35) configured to attach to at least a portion of the permanent window frame (the outer frame 30 attaches to the permanent window frame as shown in Figure 4), wherein the installment includes an outer frame (30) and an inner frame (35), wherein the outer frame attaches to an outer perimeter of the permanent window frame (Figure 4 depicts the attachment of the outer frame 30 to the permanent window frame; the surface of the permanent window frame to which the outer frame 30 is attached defines the outer perimeter), wherein the inner frame attaches to at least a portion of the inner perimeter of the moveable window frame (Figure 4 also depicts the attachment of the inner frame 35 to the moveable window frame on an inner perimeter defined by the moveable window frame);
a cavity (cavity defined between the inner wall of the inner frame 35 and the walls of the outer frame 30, shown in at least Figure 4), wherein in the closed position, the outer frame and the inner frame form the cavity (when the window is moved from the open position shown in Figure 4 to the closed position, the inner wall of the inner frame 35 is positioned adjacent to the walls of the outer frame 30 to define the cavity); and
a mesh screen (20) extending from the outer frame to the inner frame [FIGS. 1, 2, 4], wherein in the closed position, the mesh screen is stored in the cavity (page 4, line 35-page 5, line 15), wherein the mesh screen includes accordion folds (the folds of the screen are shown in at least Figure 4), wherein the mesh screen includes

a first side mesh screen portion (portion of the screen 20 connected to the permanent first side frame portion 10) extending from the outer frame attached to a first side frame portion of the permanent window frame to the inner frame attached to the movable first side frame portion [FIG. 1], wherein upon the movable window frame moving from the closed position to the open position, the first side mesh screen unfolds from the cavity to cover a first side gap created between the permanent first side window frame and the movable first side window frame (as shown in Figures 1 and 3, the screen, including the first side portion is positioned in the cavity defined by the inner and outer frames when closed and unfolded when the window is opened), and
a second side mesh screen portion (portion of the screen 20 connected to the permanent second side frame portion 12) extending from the outer frame attached to a permanent second side frame portion of the permanent window frame to the inner frame attached to a movable second side frame portion [FIG. 1], wherein upon the movable window frame moving from the closed position to the open position, the second side mesh screen unfolds from the cavity to cover a second side gap created between the permanent second side window frame and the movable second side window frame (as shown in Figures 1 and 3, the screen, including the second side portion is positioned in the cavity defined by the inner and outer frames when closed and unfolded when the window is opened),

wherein when the movable window frame is in the closed position the accordion folds are in the folded position [FIG. 3], wherein when the movable window frame is in the open position the accordion folds are in the unfolded position [FIGS. 1, 2, 4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Camara (WO 95/34739) in view of Tatarczyk (DE 26 22 170).
Regarding claim 3, Camara discloses that the outer frame includes an outer planar face (outer wall of the outer frame 30; see annotated drawing below), wherein an extended portion of the outer planar face extends beyond the permanent window frame within a plane of the outer planar face (as shown in Figure 4, the outer planar face extends vertically beyond the permanent window frame in a planar extension direction), wherein the outer frame includes an outer lip (upper wall of the outer frame 30; see annotated drawing below) perpendicular to the outer planar face, wherein the outer lip extends from an end of the extended portion of the outer planar face [FIG. 4], but does not disclose that a portion of the outer planar face attaches to an outer surface of the permanent window frame.

    PNG
    media_image2.png
    583
    762
    media_image2.png
    Greyscale

Nonetheless, Tatarczyk discloses a window screen system including an outer frame (30) having an outer planar face (face of the outer frame 30 contacting the permanent window frame 12), wherein a portion of the outer planar face attaches to an outer surface of a permanent window frame (12) [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer frame of Camara to attach to the outer surface of the permanent window frame, as taught by Tatarczyk, in order to provide a configuration for the outer frame that has the appearance of a cover or molding member, so as to provide a more aesthetically appealing appearance.
Regarding claim 4, Camara discloses that the inner planar face (inner wall of the inner frame 35, to which attachment portion 24 is connected), the outer lip, and the extended portion of the outer planar face define the cavity (when the window is moved from the position shown in Figure 4 to the closed position, the inner frame 35 is positioned adjacent to the outer frame 30 such that the inner planar face, 
Regarding claim 7, Camara discloses a window screen system [FIG. 1] comprising:
an installment (30, 35) to attach to a window assembly (15, S), wherein the window assembly includes a permanent window frame (window sash frame, S) and a movable window frame (frame of the window 15), wherein the movable window frame surrounds a window plane (window plane defined by the window 15), wherein the movable window frame moves from a closed position to an open position (page 4, lines 20-23; page 5, lines 22-27) [FIGS. 1, 3],
wherein the installment includes an outer frame (30) and an inner frame (35), wherein the outer frame attaches to at least a portion of an outer perimeter of the permanent window frame [FIG. 4], wherein the inner frame attaches to at least a portion of the inner perimeter of the moveable window frame [FIG. 4] (the attachment of the inner and outer frames is also disclosed on page 4, line 35-page 5, line 11);
wherein the outer frame includes an outer planar face (outer wall of the outer frame 30; see annotated drawing above), wherein an extended portion of the outer planar face extends beyond the permanent window frame within a plane of the outer planar face (as shown in Figure 4, the outer planar face extends vertically beyond the permanent window frame in a planar extension direction),
wherein the outer frame includes an outer lip (upper wall of the outer frame 30; see annotated drawing above) perpendicular to the outer planar face, wherein the outer lip extends from an end of the extended portion of the outer planar face [FIG. 4],
wherein the inner frame includes an inner attachment plate (lower wall of the inner frame 35; see annotated drawing above) attached to the moving window frame [FIG. 4], wherein the inner attachment plate attaches to an inner surface of the moving window frame (surface of the window frame at which the lower attachment surface 36 is positioned; see annotated drawing above), wherein the inner surface of the moving window frame is 
wherein the inner frame includes an inner planar face (inner wall of the inner frame 35; see annotated drawing above) perpendicular to the inner attachment plate,
wherein the inner planar face (inner wall of the inner frame 35, to which attachment portion 24 is connected), the outer lip, and the extended portion of the outer planar face define a cavity (when the window is moved from the position shown in Figure 4 to the closed position, the inner frame 35 is positioned adjacent to the outer frame 30 such that the inner planar face, the outer lip, and the extended portion of the outer planar face define the cavity in which the shade 20 is stored); and
a mesh screen (20) extending from the inner planar face (at 24) to the extended portion of the outer planar face [FIG. 4], wherein in the closed position, the mesh screen is stored in the cavity (page 4, line 35-page 5, line 15),
wherein the mesh screen includes accordion folds (the folds of the screen are shown in at least Figure 4), wherein the accordion folds can move between a folded position and an unfolded position (the unfolded position is shown in Figure 4, and the folded position is shown in Figure 3; it is noted that the folded position in Figure 3 occurs in the same manner in the embodiment of Figure 4, wherein the screen 20 is collapsed within the outer frame 30),
wherein when the movable window frame is in the closed position the accordion folds are in the folded position [FIG. 3], wherein when the movable window frame is in the open position the accordion folds are in the unfolded position [FIGS. 1, 2, 4],
wherein upon the movable window frame moving from the closed position to the open position, the mesh screen unfolds to cover a gap created between the permanent window frame and the movable window frame [FIGS. 1, 2].

Camara does not disclose that a portion of the outer planar face attaches to an outer surface of the permanent window frame.
Nonetheless, Tatarczyk discloses a window screen system including an outer frame (30) having an outer planar face (face of the outer frame 30 contacting the permanent window frame 12), wherein a portion of the outer planar face attaches to an outer surface of a permanent window frame (12) [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer frame of Camara to attach to the outer surface of the permanent window frame, as taught by Tatarczyk, in order to provide a configuration for the outer frame that has the appearance of a cover or molding member, so as to provide a more aesthetically appealing appearance.
Regarding claim 10, Camara discloses that the mesh screen includes
a central mesh screen portion (portion of the screen 20 connected to the permanent bottom frame portion 13) extending from the inner frame attached to a movable bottom frame portion of the movable window frame to the outer frame attached to a permanent bottom window frame the permanent window frame [FIG. 1], wherein upon the movable window frame moving from the closed position to the open position, the central mesh screen unfolds to cover a central gap created between the permanent bottom window frame and the movable bottom window frame (as shown in Figures 1 and 3, the screen, including the central portion is positioned in the cavity defined by the inner and outer frames when closed and unfolded when the window is opened),
a first side mesh screen portion (portion of the screen 20 connected to the permanent first side frame portion 10) extending from the outer frame attached to a first side frame portion of the permanent window frame to the inner frame attached to the movable first side frame portion [FIG. 1], wherein upon the movable window frame moving from the closed position to the open position, the first side mesh screen unfolds to cover a first side gap created between the permanent first side window frame and the movable first side window frame (as shown in Figures 1 and 3, the screen, including the first side portion is positioned in the cavity defined by the inner and outer frames when closed and unfolded when the window is opened), and
.

Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Camara (WO 95/34739) in view of LaPlaca (U.S. Patent Application Publication No. 2017/0275944).
Regarding claims 5, 6, 12, and 13, Camara discloses the mesh screen but does not disclose that it includes aluminum or vinyl coated polyester.
Nonetheless, LaPlaca discloses a screen system including a mesh screen (12) including aluminum or vinyl coated polyester (paragraph 0038).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen of Camara to be formed from aluminum or vinyl coated polyester, in order to provide a lightweight, durable, and readily available material for the composition of the screen. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Camara (WO 95/34739) in view of Tatarczyk (DE 26 22 170), as applied to claim 7 above, and further in view of LaPlaca (U.S. Patent Application Publication No. 2017/0275944).
Regarding claims 8 and 9
Nonetheless, LaPlaca discloses a screen system including a mesh screen (12) including aluminum or vinyl coated polyester (paragraph 0038).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen of Camara, as modified above, to be formed from aluminum or vinyl coated polyester, in order to provide a lightweight, durable, and readily available material for the composition of the screen. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634